United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2033
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Robert Andre Clay                      *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 24, 2008
                                Filed: October 7, 2008
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Robert Andre Clay, Sr., pled guilty to one count of Felon in Possession of a
Firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2), and one count of Possession of a Sawed-
off Shotgun, 26 U.S.C. §§ 5841, 5845(a), 5861(d), 5871. Clay appeals the sentence
of 240 months imprisonment, claiming abuse of discretion. Having jurisdiction under
28 U.S.C. § 1291 and 18 U.S.C. § 3742, this court affirms.

      The Guidelines sentencing range – initially 262 to 327 months – was preempted
by the combined statutory maximum of 240 months in accordance with U.S.S.G. §
5G1.2(d). The district court1 sentenced Clay to consecutive 120-month sentences, for
a total sentence of 240 months. The court considered all the factors in 18 U.S.C. §
3553(a) and looked to the Guidelines range as “an important though not singularly
controlling factor in determining a sentence that is sufficient, but not greater than
necessary.” The court concluded that the “Guideline sentencing system adequately
addresses the circumstances of this defendant and that the sentencing range is
reasonable.”

       This court reviews a district court’s sentencing decisions for abuse of discretion.
 Gall v. United States, 128 S. Ct. 586, 597 (2007). A sentence within the Guidelines
range is presumptively reasonable on appeal. United States v. Garcia, 512 F.3d 1004,
1006 (8th Cir. 2008) (citing Rita v. United States, 127 S.Ct. 2456, 2462 (2007)).

        Clay contends that the district court failed to evaluate the sentencing factors
independently of the Guidelines and therefore, the court’s sentence is not entitled to
the presumption of reasonableness allowed under Rita. On the contrary, the court
properly considered the 18 U.S.C. § 3553(a) factors and adequately stated the reasons
for its sentence:

      I have considered the nature and circumstances of this offense and the
      history and characteristics of the defendant. I have considered the
      seriousness of this offense . . . . These were truly chilling events and
      endangered two adults and one young child as I recall. The Court has
      considered the question of just punishment and the Court has to factor in
      here the pattern of horrible violence against Rhonda Clay committed by
      this defendant. The Court has considered the need for adequate
      deterrence for criminal conduct and does note the criminal history of Mr.
      Clay as recorded in the Presentence Report. The Court has considered



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                           -2-
      strongly in this case the need to protect the public from further crimes
      from this defendant.

       Clay also asserts that the district court erred in imposing consecutive, rather
than concurrent, sentences. Under U.S.S.G. § 5G1.2(d), which addresses sentencing
on multiple counts of conviction, “a district court may run sentences from multiple
counts consecutively, rather than concurrently, if the Guideline sentence exceeds the
statutory maximum sentence for each count . . . .” United States v. Saddler, 538 F.3d
879, 892 (8th Cir. 2008) (internal quotation marks and citation omitted). The district
court considered the need to protect the public from Clay, and its imposition of
consecutive sentences is not an abuse of discretion.

       A district court commits procedural error if it selects a sentence based on clearly
erroneous facts. Gall, 128 S. Ct. at 597. First, Clay contends that the record does not
reasonably support a conclusion that he committed a “pattern of horrible violence”
against his wife. Because ample evidence supports this conclusion, the court did not
clearly err. Next, Clay objects that his criminal history category “grossly exaggerates
the seriousness” of his crimes. To the contrary, Clay has been convicted several times
of domestic battery in addition to being convicted of assault, attempting to obstruct
justice, violation of an order of protection, and several other offenses. The district
court was not clearly erroneous in its consideration of Clay’s criminal history.



      The judgment of the district court is affirmed.
                     ______________________________




                                           -3-